Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Baron on 5/18/2022.

The application has been amended as follows: 
Claim 7, line 2, before “native”, please delete “an essentially” and replace with “a”.
Claim 8, line 2, before “free” please delete “the”.
Claim 8, line 2, before “asparagine”, please change “acid” to “acids”.
Claim 8, line 3, before “to aspartate”, please insert “from said protein depleted root- or tuber juice”. 
Claim 11, line 2, before “crystals” please delete “asparagine”.
Claim 12, line 2, before “to below 800 mg/kg”, please add “of said concentrated root- or tuber juice”.
Claim 25, line 2, “to below 320 mg/kg”, please add “of said concentrated root- or tuber juice”.
Claim 26, line 1, before “root”, please add “concentrated”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The applicant’s declaration dated 4/1/2022 demonstrates that the “thick potato juice” as taught in Witkamp comprises denatured proteins, i.e. the proteins are not in the native state as claimed. The applicant also demonstrates that it wouldn’t have been obvious to perform the flocculation method of Gist-Brocades on the thick potato juice of Witkamp because it would remove all of the protein present in its denatured state. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/Primary Examiner, Art Unit 1791